          Case 3:18-cv-02152-MA         Document 1     Filed 12/14/18    Page 1 of 5




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
KATHERINE C. DE VILLIERS
Katie.de.Villiers@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

UNITED STATES OF AMERICA,
                                                              Case No. 3:18-cv-02152-MA
             Plaintiff,

             v.                                               COMPLAINT IN REM FOR
                                                              FORFEITURE
EIGHT (8) REAL PROPERTIES
(DEFENDANT REAL PROPERTIES),
LOCATED IN PORTLAND, OREGON
AND GRESHAM, OREGON, WITHIN
THE STATE AND DISTRICT OF
OREGON, WITH BUILDINGS
APPURTENANCES AND
IMPROVEMENTS, in rem,

            Defendants.



       Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Katherine C. de Villiers, Assistant United States Attorney, for its

Complaint in rem for forfeiture, alleges:




Complaint in rem for Forfeiture                                                          Page 1
         Case 3:18-cv-02152-MA          Document 1       Filed 12/14/18     Page 2 of 5




                                                I.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 21

U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                                II.

       Defendants, in rem, consist of eight (8) pieces of real property further described as:

          a. 13836 SE Claybourne Street, Portland, Oregon 97236: more particularly
             described as,
                   All of the following described tract of land lying North of the center line of
                   Johnson Creek:

                    A part of the Ebenezer Creswell Donation Land Claim in the Northeast one-
                    quarter of Section 23, Township South, Range 2 East of the Willamette
                    Meridian, the city of Portland, County of Multnomah and State of Oregon,
                    described as follows:

                    Beginning at a stone marking the Southwest corner of said Donation Land
                    Claim; thence East along the South claim line, 320.1 feet to an iron pipe;
                    thence North on a line parallel with the West claim line, 1,195 feet, more or
                    less, to the Southwest corner of the tract of land formerly owned by Ada
                    Nelson and more particularly described in Book 339, Page 460, Deed
                    Records; thence South 87˚42’06” West tracing the South line of said Nelson
                    land, 160.1 feet to a point in the East line of the T.J. Smith land, more
                    particularly described in Book 369, Page 5, Deed Records; thence South
                    827.36 feet to an iron pipe at the Southeast corner of the T.J. Smith land;
                    thence West 140 feet to a stone at the Southwest corner of the T.J. Smith
                    land; thence South 360.8 feet to the place of beginning;

          b. 1615 SE 159th Avenue, Portland, Oregon 97233: more particularly described
             as,
                  Real property in the County of Multnomah, State of Oregon, described as
                  follows:

                    Lot 19, Block 17, PARKLANE, in the City of Portland, County of
                    Multnomah and State of Oregon;

          c. 920 SE 165th Avenue, Portland, Oregon 97233: more particularly described as,
                   Lot 5, Block 6, WAUNA VISTA, in the City of Portland, County of
                   Multnomah and State of Oregon.
                   Tax Account No. R298642;

Complaint in rem for Forfeiture                                                             Page 2
          Case 3:18-cv-02152-MA          Document 1       Filed 12/14/18     Page 3 of 5




           d. 15849 SE Grant Street, Portland, Oregon 97233: more particularly described
              as,
                   Lot 6, Block 1, LILLIAN, in the City of Portland, County of Multnomah
                   and State of Oregon.

           e. 2061 SW 29th Drive, Gresham, Oregon 97080: more particularly described as,
                   Lot 2, Block 8, Willowbrook, in the City of Gresham, County of Multnomah
                   and State of Oregon;

           f. 205 NE 167th Place, Portland, Oregon 97230: more particularly described as,
                   Lot 4, Block 3, LARIAT LANE FRACTIONAL BLOCKS 2, 3 & 4, in the
                   City of Gresham, County of Multnomah and State of Oregon;

           g. 12828 SE Bush Street Portland, Oregon 97236: more particularly described as,
                  Lot 9, REPLAT OF TRACTS 3, 4 & PART TRACT 5 LINN PARK, in the
                  City of Portland, County of Multnomah and State of Oregon. EXCEPTING
                  THEREFROM the South 120 feet thereof;

           h. 14062 SE Foster Road, Portland, Oregon 97236: more particularly described
              as,
                   A tract of land in the Ebenezer Creswell Donation Land Claim in Section
                   14, Township 1 South, Range 2 East of the Willamette Meridian, in the City
                   of Portland, County of Multnomah and State of Oregon, described as
                   follows:

                     Beginning at a point in the center line of the Foster Road and the Northwest
                     corner of that certain tract of land conveyed by Ray E. Dana and Mildred
                     Dana, husband and wife, to Kingsley D. Bundy and Hattie M. Bundy, his
                     wife, recorded May 29, 1934 in Book 252, Page 119, P.S. Deed Records of
                     said Multnomah County; thence Easterly along said center line of the Foster
                     Road the North line of the said Bundy tract, 88.3 feet; thence South and
                     parallel with the west line of the said Bundy tract, 493.4 feet; thence
                     Westerly and parallel with the said center line of Foster Road, 88.3 feet to
                     the West line of said Bundy tract; thence North along the West line of said
                     tract, 493.4 feet to the place of beginning.

(hereinafter, DEFENDANT REAL PROPERTIES).

       DEFENDANT REAL PROPERTIES are in the District of Oregon, and are now and

during the pendency of this action will be within the jurisdiction of this Court.




Complaint in rem for Forfeiture                                                            Page 3
          Case 3:18-cv-02152-MA         Document 1          Filed 12/14/18   Page 4 of 5




                                                III.

       DEFENDANT REAL PROPERTIES, as described above, represent properties used or

intended to be used to facilitate the manufacture of an illegal substance (marijuana) with intent to

distribute, in violation of the Uniform Controlled Substances Act, Title 21 United States Code,

Sections 841, 846, and 856, and are forfeitable to the United States pursuant to the provisions of

Title 21, United States Code, Section 881(a)(7), as more particularly set forth in the Declaration

of Special Agent Clinton Lindsly, Homeland Security Investigations (HSI), marked as Exhibit A,

attached and fully incorporated herein by this reference.

       WHEREFORE, Plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of DEFENDANT REAL PROPERTIES, in rem; that due notice be given

to all interested persons to appear and show cause why forfeiture of these DEFENDANT REAL

PROPERTIES, in rem, should not be decreed; that due proceedings be had thereon; that these

DEFENDANT REAL PROPERTIES be forfeited to the United States; that the Plaintiff United

States of America be awarded its costs and disbursements incurred in this action.

       DATED: December 14, 2018.


                                              Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney


                                              s/ Katie de Villiers
                                              KATHERINE C. DE VILLIERS
                                              Assistant United States Attorney




Complaint in rem for Forfeiture                                                             Page 4
          Case 3:18-cv-02152-MA        Document 1      Filed 12/14/18     Page 5 of 5




                                          VERIFICATION


       I, CLINTON LINDSLY declare, under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with Homeland Security Investigations, and

that the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/ Clinton Lindsly
                                     CLINTON LINDSLY
                                     Special Agent
                                     Homeland Security Investigations




Complaint in rem for Forfeiture                                                           Page 5
        Case 3:18-cv-02152-MA         Document 1-1       Filed 12/14/18     Page 1 of 23




                            DECLARATION OF CLINTON LINDSLY

I, Special Agent Clinton Lindsly, do hereby declare:

                                    Purpose of the Declaration

       1.      This declaration is being submitted in support of the complaint in rem for forfeiture of

the following real properties:


                   a. 13836 SE Claybourne Street, Portland, Oregon 97236 (hereafter referred to

                       as “Subject Property-1”);




                   b. 1615 SE 159th Avenue, Portland, Oregon 97233 (hereafter referred to as

                       “Subject Property-2”);




Declaration of Clinton Lindsly                                     EXHIBIT A PAGE 1
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:18-cv-02152-MA       Document 1-1     Filed 12/14/18   Page 2 of 23




                 c. 920 SE 165th Avenue, Portland, Oregon 97233 (hereafter referred to as

                    “Subject Property-3”);




                 d. 15849 SE Grant Street, Portland, Oregon 97233 (hereafter referred to as

                    “Subject Property-4”);




                 e. 2061 SW 29th Drive, Gresham, Oregon 97080 (hereafter referred to as

                    “Subject Property-5”);




Declaration of Clinton Lindsly                               EXHIBIT A PAGE 2
                                                                 Complaint In Rem
                                                               FOR FORFEITURE
       Case 3:18-cv-02152-MA        Document 1-1      Filed 12/14/18   Page 3 of 23




                  f. 205 NE 167th Place, Portland, Oregon 97230 (hereafter referred to as
                     “Subject Property-6”);




                  g. 12828 SE Bush Street Portland, Oregon 97236 (hereafter referred to as
                     “Subject Property-7”); and




                  h. 14062 SE Foster Road, Portland, Oregon 97236 (hereafter referred to as
                     “Subject Property-8”)




and collectively referred to as “Defendant Real Properties.”



Declaration of Clinton Lindsly                                 EXHIBIT A PAGE 3
                                                                   Complaint In Rem
                                                                 FOR FORFEITURE
        Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 4 of 23




                                Introduction and Agent Background

       2.      I have been employed as a Special Agent (“SA”) by Homeland Security

Investigations (“HSI”) since August of 2010. I am currently assigned to the ICE/HSI Office of the

Assistant Special Agent in Charge, in Portland, Oregon. Previously, I was assigned to the ICE/HSI

Office in Los Angeles, California, where I worked for over six years in a money laundering and

narcotics group that specialized in undercover operations. My formal law enforcement training

includes successfully completing the 23-week HSI basic training course at the Federal Law

Enforcement Training Center in Glynco, Georgia. During the training, I learned how controlled

substances are manufactured, consumed, packaged, marketed, and distributed. Since then, I have

participated in dozens of drug investigations involving controlled purchase operations, physical

surveillance, trash searches, vehicle tracking, cell phone geo-location techniques, cell-site

simulators, undercover operations including narcotics and money laundering, and pen register/trap

and trace orders. I have interviewed and managed informants in drug cases, prepared and executed

search warrants, arrested and interviewed suspects, conducted physical surveillance, and

operated/utilized electronic and video surveillance during my drug investigations. I have also

worked with and consulted numerous agents and law enforcement officers who have investigated

drug trafficking.

       3.      In this declaration I will demonstrate, based on the evidence I have reviewed, that

there is probable cause to believe that the Defendant Real Properties were used to facilitate the

manufacture of an illegal substance (marijuana) with intent to distribute, in violation of the Uniform

Controlled Substances Act, Title 21, United States Code, Sections 841, 846, and 856, and are

therefore subject to forfeiture pursuant to Title 21, United States Code, Section 881(a)(7).



Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 4
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18      Page 5 of 23




       4.      The facts in this declaration come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This declaration is for the

limited purpose of establishing probable cause. Therefore, I have not set forth each fact I have

learned during this investigation, but only those facts and circumstances necessary to establish

probable cause.

                  Legal Descriptions and Ownership of Defendant Real Properties

        5.      Subject Property-1: 13836 SE Claybourne Street, Portland, Oregon 97236, is more
particularly described as:

               All of the following described tract of land lying North of the center line of Johnson
               Creek:

               A part of the Ebenezer Creswell Donation Land Claim in the Northeast one-quarter of
               Section 23, Township South, Range 2 East of the Willamette Meridian, the city of
               Portland, County of Multnomah and State of Oregon, described as follows:

               Beginning at a stone marking the Southwest corner of said Donation Land Claim;
               thence East along the South claim line, 320.1 feet to an iron pipe; thence North on a
               line parallel with the West claim line, 1,195 feet, more or less, to the Southwest
               corner of the tract of land formerly owned by Ada Nelson and more particularly
               described in Book 339, Page 460, Deed Records; thence South 87˚42’06” West
               tracing the South line of said Nelson land, 160.1 feet to a point in the East line of the
               T.J. Smith land, more particularly described in Book 369, Page 5, Deed Records;
               thence South 827.36 feet to an iron pipe at the Southeast corner of the T.J. Smith
               land; thence West 140 feet to a stone at the Southwest corner of the T.J. Smith land;
               thence South 360.8 feet to the place of beginning.

It is located within the city of Portland, County of Multnomah, State of Oregon. The current title

holders and owners of record are Kevin Chaoxian Yu and Shirley Xie Yu Trust.

        6.      Subject Property-2: 1615 SE 159th Avenue, Portland, Oregon 97233, is more
particularly described as:

               Lot 19, Block 17, PARKLANE, in the City of Portland, County of Multnomah and
               State of Oregon;

The current title holders and owners of record are Jianhua Liu and Baohong Deng.


Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 5
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:18-cv-02152-MA         Document 1-1      Filed 12/14/18   Page 6 of 23




        7.      Subject Property-3: 920 SE 165th Avenue, Portland, Oregon 97233, is more
particularly described as:
                       Lot 5, Block 6, WAUNA VISTA, in the City of Portland, County of Multnomah
                       and State of Oregon.

                      Tax Account No. R298642.

The current title holder and owner of record is James Wanxing Wu.

        8.      Subject Property-4: 15849 SE Grant Street, Portland, Oregon 97233, is more
particularly described as:

                    Lot 6, Block 1, LILLIAN, in the City of Portland, County of Multnomah and
                    State of Oregon.

The current title holder and owner of record is James Wanxing Wu.

        9.      Subject Property-5: 2061 SW 29th Drive, Gresham, Oregon 97080, is more
particularly described as:

                    Lot 2, Block 8, Willowbrook, in the City of Gresham, County of Multnomah and
                    State of Oregon.

The current title holder and owner of record is Hui Chang Guan.

        10.     Subject Property-6: 205 NE 167th Place, Portland, Oregon 97230, is more
particularly described as:

                    Lot 4, Block 3, LARIAT LANE FRACTIONAL BLOCKS 2, 3 & 4, in the City
                    of Gresham, County of Multnomah and State of Oregon.

The current title holder and owner of record is Chaojin Hu.

        11.     Subject Property-7: 12828 SE Bush Street Portland, Oregon 97236, is more
particularly described as:

                    Lot 9, REPLAT OF TRACTS 3, 4 & PART TRACT 5 LINN PARK, in the City
                    of Portland, County of Multnomah and State of Oregon. EXCEPTING
                    THEREFROM the South 120 feet thereof.

The current title holder and owner of record is Zichong Xie. Subject Property-7 was purchased

with cash on December 5, 2017, for an original sale price of $335,000.



Declaration of Clinton Lindsly                                    EXHIBIT A PAGE 6
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
        Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 7 of 23




        12.     Subject Property-8: 14062 SE Foster Road, Portland, Oregon 97236, is more
particularly described as:

                     A tract of land in the Ebenezer Creswell Donation Land Claim in Section 14,
                     Township 1 South, Range 2 East of the Willamette Meridian, in the City of
                     Portland, County of Multnomah and State of Oregon, described as follows:

                     Beginning at a point in the center line of the Foster Road and the Northwest corner
                     of that certain tract of land conveyed by Ray E. Dana and Mildred Dana, husband
                     and wife, to Kingsley D. Bundy and Hattie M. Bundy, his wife, recorded May 29,
                     1934 in Book 252, Page 119, P.S. Deed Records of said Multnomah County;
                     thence Easterly along said center line of the Foster Road the North line of the said
                     Bundy tract, 88.3 feet; thence South and parallel with the west line of the said
                     Bundy tract, 493.4 feet; thence Westerly and parallel with the said center line of
                     Foster Road, 88.3 feet to the West line of said Bundy tract; thence North along
                     the West line of said tract, 493.4 feet to the place of beginning.

Subject Property-8 is located within the city of Portland, county of Multnomah, state of Oregon.

The current title holder and owner of record is Zi Jun Xie. Subject Property-8 was purchased with

cash on November 22, 2017, for an original sale price of $410,000.

                 Background Information Related to Marijuana Cultivation in Oregon

       13.     Based on my training and experience, I know that subjects involved in illegal

trafficking involving marijuana commonly use their status in the Oregon Medical Marijuana

program (“OMMP”) or Oregon Liquor Control Commission (“OLCC”) regulated market to hide

their illegal activity and avoid criminal prosecution. I know that these subjects will further attempt

to hide their illegal activity by obtaining licenses for growing marijuana in more than one state to

increase the amount of marijuana that can be legally grown and possessed to increase their profit and

avoid detection. Furthermore, this “legalization” environment has also emboldened others to enter

into the marijuana production market for financial gain without ever following Oregon law. I also

know that the marijuana business is primarily a cash business and as such often locate large sums of




Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 7
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 8 of 23




United States currency at the locations to be searched or other affiliated places such as safety deposit

boxes and storage lockers.

       14.     I know Oregon is widely recognized as a source for black-market marijuana and

marijuana products diverted to other states. Marijuana in Oregon has a competitive price due to its

regulated status, large supply, optimal outdoor growing conditions and the number of producers

growing it both legally and illegally. Oregon marijuana purchased in-state can double or triple in

price when taken out-of-state, creating the opportunity for large profit margin.

       15.     I have investigated numerous marijuana-related narcotic growing and smuggling

schemes in which marijuana cultivated in Oregon is diverted to other states, including Illinois,

California, Texas, Louisiana, Florida, Georgia, North Carolina, New York, and Maryland. I have

learned that it is common for those engaged in illegal marijuana cultivation to convert personal

residences into largescale marijuana cultivation sites for several reasons, including to attempt to

elude detection by law enforcement by being inside a residential community. During these

investigations, I have been an affiant on warrants executed at both personal and commercial

premises that were used to grow marijuana.

       16.     I have also learned that indoor marijuana-grow operations usually require the use of

grow lamps, which consume large amounts of electricity. As a result, power consumption records

for residential properties used to grow marijuana are usually distinguishable from residential

properties not used for marijuana cultivation. I have observed that particularly high-power

consumption at a residence is consistent with illegal indoor cultivation of marijuana.

                                      Background of the Investigation

       17.     In August 2018, Homeland Security Investigations (“HSI”), Enforcement Removal

Operations (“ERO”), Multnomah County Sheriff’s Office (“MCSO”), the Drug Enforcement

Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 8
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 9 of 23




Administration (“DEA”), Oregon State Police (“OSP”), and several other law enforcement agencies

(hereinafter collectively referred to as “Investigators”) began investigating a group involved in the

illicit cultivation of largescale marijuana grow operations primarily using residential houses in the

greater Portland area to grow marijuana in violation of state and federal law. During this

investigation, Investigators have identified a Chinese national criminal organization, primarily

originating from the province of Taishan, Guangdong, China, responsible for a large number of

marijuana grow sites in the greater Portland, Oregon area. To date, Investigators have executed

search warrants at eight identified grow locations and have seized a total of approximately 7,878

marijuana plants from the Defendant Real Properties, as follows:

                   a. Subject Property-1: 2,493 marijuana plants

                   b. Subject Property-2: 1,012 marijuana plants

                   c. Subject Property-3: 1,339 marijuana plants

                   d. Subject Property-4: 225 marijuana plants

                   e. Subject Property-5: 776 marijuana plants

                   f. Subject Property-6: 695 marijuana plants

                   g. Subject Property-7: 342 marijuana plants

                   h. Subject Property-8: 996 marijuana plants

                                    Statement of Probable Cause

   A. Agents Execute Multiple Search Warrants at Illegal Marijuana Grow Sites

       18.     On August 22, 2018, federal search warrants were executed at Subject Property-1

and Subject Property-2. During a search of the Subject Properties, Investigators seized

approximately 2,493 marijuana plants from Subject Property-1 and 1,012 marijuana plants from



Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 9
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
       Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 10 of 23




Subject Property-2. Chemical analysis confirmed that the plants from Subject Property-1 and

Subject Property-2 were marijuana, a Schedule I controlled substance.

       19.     During the search of Subject Property-1, Chaoqiang Huang and Xiaozhu Huang

were detained and interviewed. After receiving Miranda warnings, Xiaozhu Huang stated that their

“boss’s” name was “Wan Neng Wu” and that Wan Neng Wu owned a bar. Xiaozhu Huang stated

that they rent the house from Wan Neng Wu and that they are paid approximately $7,000 a month by

Wan Neng Wu to grow the marijuana plants. Chaoqiang Huang stated that he communicated with

Wan Neng Wu via his cell phone and that Wan Neng Wu’s cell phone number was 503-808-XXXX

(“Wan Neng Wu’s cell phone”). Chaoqiang Huang claimed that he did not know of any other

marijuana locations and that Subject Property-1 was the only site that he assisted with the growing

of marijuana. Chaoqiang Huang’s Chinese passport was later found at Subject Property-2.

    B. Agents Identify Wan Neng Wu and James Wanxing Wu as Business Partners / Brothers

       20.     On August 23, 2018, at approximately 10:15 a.m., I conducted search queries using

Financial Crimes Enforcement Network 1 (“FinCEN”). During a search of FinCEN, I located

multiple Currency Transaction Reports 2 (“CTR”) where the cell phone number 503-808-XXXX

(Wan Neng Wu’s cell phone) was reported by Wan Neng Wu. Many of the CTRs reflected that

Wan Neng Wu was conducting cash transactions for a business identified as “WU BROTHERS INC




1
  FinCEN is a bureau of the U.S. Department of the Treasury and exercises regulatory functions
under the Bank Secrecy Act (“BSA”). Congress has given FinCEN certain duties and
responsibilities for the central collection, analysis, and dissemination of data reported under
FinCEN's regulations and other related data in support of government and financial industry partners
at the Federal, State, local, and international levels. As a participating member of FinCEN, one can
access and review financial data compiled in compliance with the BSA.
2
  A CTR is a report that U.S. financial institutions are required to file with FinCEN for each deposit,
withdrawal, exchange of currency, or other payment or transfer, by, through, or to the financial
institution which involves a transaction in currency of more than $10,000.
Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 10
                                                                           Complaint In Rem
                                                                         FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1       Filed 12/14/18    Page 11 of 23




DBA CLEARYS RESTAURANT AND SPIRITS,” located at 12429 NE Glisan Street, Portland,

Oregon, with Oregon Registry #83937392.

       21.     Using the Oregon Secretary of State website, I learned that the business was created

on March 6, 2012, and identified Wan Neng Wu and James Wanxing Wu as the incorporators 3 and

James Wanxing Wu as the registered agent with a reported address of 2923 SE 112th Avenue,

Portland, OR 97266. Because the business name is “WU BROTHERS,” I believe that Wan Neng

Wu and James Wanxing Wu are brothers.

       22.     Utilizing various law enforcement databases, I identified James Wanxing Wu as

having DOB xx/xx/84 and residing at XXXX SE 112th Avenue, Portland, Oregon.

       23.     According to a previous HSI investigation, on July 14, 2014, James Wanxing Wu was

stopped by Lancaster County Sheriff’s Office near Lincoln, Nebraska while traveling from Atlanta,

Georgia to Portland, Oregon, in a car. During a search of his car, officers located and seized

approximately $59,700 in United States currency and small quantities of ketamine. After receiving

Miranda warnings, James Wanxing Wu admitted that the money was from the sale of marijuana and

he was transporting the drug proceeds back to Portland, Oregon.

    C. Agents Identify Subject Properties Owned by James Wanxing Wu

       24.     After the identification of James Wanxing Wu, I conducted search queries for

properties owned by James Wanxing Wu in Portland. According to CP Clear, the following

properties are owned by James Wanxing Wu:

                  a. 920 SE 165th Avenue, Portland, OR 97233 (“Subject Property-3”)

                  b. 15849 SE Grant Street, Portland, OR 97233 (“Subject Property-4”)



3
 On October 15, 2015, James Wanxing Wu was removed from the business filings and replaced
with Hong Y. Yang, believed to be Wan Neng Wu’s spouse.
Declaration of Clinton Lindsly                           EXHIBIT A PAGE 11
                                                               Complaint In Rem
                                                             FOR FORFEITURE
       Case 3:18-cv-02152-MA           Document 1-1    Filed 12/14/18    Page 12 of 23




       25.    According to the Multnomah County property website, Subject Property-3 was

purchased by James Wanxing Wu on June 24, 2014, approximately one month before the traffic stop

in Nebraska, where James Wanxing Wu admitted to transporting a large sum of United States

currency from the sale of marijuana.

       26.    According to the Multnomah County property website, Subject Property-4 was

purchased by James Wanxing Wu on February 6, 2014, approximately five months before the traffic

stop in Nebraska, where James Wanxing Wu admitted to transporting a large sum of United States

currency from the sale of Marijuana.

       27.    On December 13, 2018, federal search warrants were executed at Subject Property-3

and Subject Property-4. During a search of the houses, Investigators seized approximately 1,339

marijuana plants from Subject Property-3 4 and 225 marijuana plants from Subject Property-4 5.

In addition, agents also seized approximately 40 kilograms of bulk dried marijuana contained in bags

in one pound increments from Subject Property-4.

    D. Agents Identify Other Marijuana Cultivation Properties from Cell Phone Found at Subject
       Property-1

       28.    On August 23, 2018, pursuant to verbal consent received the prior day, I reviewed

Chaoqiang Huang’s cell phone (“Huang’s cell phone”), which was recovered at Subject Property-1.

I located an application called “WeChat 6.” While reviewing messages contained in WeChat, I

identified a message string between Huang’s cell phone and WeChat ID “ruyi_jim.” During a

review of the messages, I located several communications including:


4
  Representative samples of the plants have been submitted for chemical analysis but have not been
analyzed yet. Based off my training and experience, I believe the plants to be marijuana.
5
  Representative samples of the plants have been submitted for chemical analysis but have not been
analyzed yet. Based off my training and experience, I believe the plants to be marijuana.
6
  WeChat is a Chinese multi-purpose messaging, social media, and mobile payment app and often
used by Chinese nationals to communicate due to the voice recording / messaging capabilities.
Declaration of Clinton Lindsly                                   EXHIBIT A PAGE 12
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1       Filed 12/14/18     Page 13 of 23




                  a. December 15, 2017, at 1:10 p.m., Huang’s cell phone shared a pin drop 7 of

                      the address “2061 SW 29th Drive, Gresham, OR 97080” (Subject Property-

                      5).

                  b. October 10, 2017, at 6:23 p.m., “ruyi_jim” sent two images of depicting the

                      address 14062 SE Foster Road, Portland, OR 97236” (Subject Property-8).

                  c. October 10, 2017, at 12:27 p.m., “ruyi_jim” sent an image depicting a large

                      green plant consistent with a marijuana plant.

       29.     According to the Multnomah County property website, Subject Property-8 is owned

by Zi Jun Xie. During a property records search of properties owned by Zi Xie (owner of Subject

Property-8, as identified in Huang’s cellphone from Subject Property-1), I located another

property owned by “Xi Zie” – Subject Property-7.

       30.     On October 1, 2018, a federal search warrant was executed at Subject Property-5.

During a search of Subject Property-5, Investigators seized approximately 776 marijuana plants.

Chemical analysis confirmed that the plants from Subject Property-5 were marijuana, a Schedule I

narcotic.

       31.     Based off evidence and observations from Subject Property-2 after the execution of

the search warrant on August 23, 2018, Investigators identified multiple storage units that were

being used to store marijuana cultivation equipment that had been removed from Subject Property-

1, Subject Property-2, and Subject Property-5.

       32.     On October 17, 2018, federal search warrants were executed at the storage lockers in

Gresham, Oregon. During a search of the storage lockers, Investigators located large amounts of


7
  A pin drop is an approximate address captured by Google maps utilizing GPS data from the user’s
cell phone and then converts the data to a physical address. Once converted, the user can share this
address with other cell phones.
Declaration of Clinton Lindsly                                   EXHIBIT A PAGE 13
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1       Filed 12/14/18     Page 14 of 23




marijuana cultivation equipment and other evidence. Based off rental records, one of the storage

units was rented by Chaojin Hu (owner of Subject Property-6) using telephone number 415-527-

XXXX. I placed an unrecorded ruse call to Chaojin Hu. In summary, I introduced myself as a

Gresham Police Department officer and told Chaojin Hu that a break in had occurred at the storage

unit facility. I explained to Chaojin Hu that his storage unit was burglarized and that he needed to

come down to the storage unit facility to complete a police report. Chaojin Hu stated that he was

currently in Vegas for a month, that he wasn’t sure if anything valuable was in the storage unit, and

that he could call his “friend” to come down to look.

       33.     Several minutes after the phone call with Chaojin Hu, a white Honda Odyssey

bearing Oregon license plate #505KJX (“Honda”) parked at the storage unit facility. Two Asian

males, subsequently identified as Ding Hua Huang and Ziqiu Huang, got out of the Honda. I

immediately recognized them as two individuals that were detained during the search warrant at

Subject Property-2 on August 22, 2018, where approximately 1,012 marijuana plants were seized.

I introduced myself as a Special Agent with HSI and questioned them about the storage unit. In

summary, they both stated that they were unemployed and that they were helping their friend, who I

believe to be Chaojin Hu owner of Subject Property-6, move the marijuana equipment into the

storage units because the police raided the “houses,” which I believe to be Subject Property-1,

Subject Property-2, and Subject Property-5. Ding Hua Huang had one cell phone in his

possession, identified as a pink iPhone with telephone number +52 477-580-XXXX and IMEI

35331307130XXXX(“Ding’s cell phone”). After written consent by Ding Hua Huang to search the

phone, I conducted a review of Ding’s cell phone. During the review, in addition to large amounts of

photographs of receipts for what I believe to be marijuana cultivation equipment, I located the

following items:

Declaration of Clinton Lindsly                                   EXHIBIT A PAGE 14
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1      Filed 12/14/18      Page 15 of 23




                  d. An eight second video taken on October 16, 2018, showing the front of a

                      house that I recognized as Subject Property-5. This video was taken after my

                      court authorized search on October 1, 2018, where approximately 776

                      marijuana plants were seized.

                  e. A picture of a sales receipt for a payment to Portland General Electric dated

                      August 15, 2018, for account #0782458815 in the amount of $579.53, paid for

                      in cash. Pursuant to an administrative subpoena, it was later learned that this

                      PGE account was for Subject Property-6 in the name of Chaojin Hu, the

                      owner of Subject Property-6 and the renter of the storage unit found to

                      contain large quantities of marijuana cultivation equipment.

                  f. A picture of a sales receipt from Home Depot dated August 9, 2018, for the

                      rental of an insulation blower by Chaojin Hu (owner of Subject Property-6)

                      with a reported address of XXXX Clement Street, San Francisco, California

                      and telephone number 415-527-XXXX (this is the same number I called and

                      spoke with Chaojin Hu regarding the storage unit).

                  g. A picture of an invoice from NW Natural Gas for Chaojin Hu at a service

                      address of 205 NE 167th Place, Portland, Oregon (Subject Property-6).

       34.    On October 26, 2018, a federal search warrant was executed at Subject Property-6.

During a search of Subject Property-6, Investigators seized approximately 695 marijuana plants 8.




8
  Representative samples of the plants have been submitted for chemical analysis but have not been
analyzed yet. Based off my training and experience, I believe the plants to be marijuana.
Declaration of Clinton Lindsly                                  EXHIBIT A PAGE 15
                                                                       Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18      Page 16 of 23




       35.     On November 13, 2018, federal search warrants were executed at Subject Property-

7 and Subject Property-8. During a search of the houses, Investigators seized approximately 342

marijuana plants 9 from Subject Property-7 and 996 marijuana plants 10 from Subject Property-8.

    E. Evidence Suggests Owner’s Knowledge of Marijuana Cultivation in Defendant Real
       Properties

       36.     On November 13, 2018, I reviewed the historical power consumption for Subject

Property-1 and compared it to the purchase date. During a review of the power usage records, I

learned that from January 2016 to October 2016 the Subject Property-1 used, in my experience, a

normal amount of Kilowatt Hours (KWH 11) per month. As reflected above, the Subject Property-

1 was purchased on September 9, 2016. Starting in November 2016, less than two months after

being purchased by Kevin Yu and Shirley Yu, and up until the date of the search warrant execution

on August 22, 2018, the Subject Property-1 had high power usage, consistent with marijuana

cultivation. Furthermore, during the court authorized search of the Subject Property-1, I located a

lease agreement between Chaoqiang Huang and Kevin Yu indicating Chaoqiang Huang was to rent

the Subject Property-1 for $6,000 per month plus a $15,000 security deposit, which in my

experience, is extremely high given the current rental market. The non-executed lease identified

Karl Yu, the son of Kevin and Shirley Yu, to be the property manager and had multiple documents

indicating that the property owner / manager was to complete a walk-thru of Subject Property-1.

Given the fact that I executed the search warrant on August 22, 2018, that Chaoqiang Huang was



9
   Representative samples of the plants have been submitted for chemical analysis but have not been
analyzed yet. Based off my training and experience, I believe the plants to be marijuana
10
    On the 996 marijuana plants, approximately 312 were considered “clones” and did not appear to
have a root structure.
11
    The kilowatt hour is a unit of energy equal to 3.6 mega joules. If the energy is being transmitted or
used at a constant rate (power) over a period of time, the total energy in kilowatt hours is the power in
kilowatts multiplied by the time in hours.
Declaration of Clinton Lindsly                                      EXHIBIT A PAGE 16
                                                                           Complaint In Rem
                                                                         FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1       Filed 12/14/18    Page 17 of 23




already residing at Subject Property-1, and that a lease document was found to begin effective

October 1, 2018, I believe that that Kevin Yu, Shirley Yu, and Karl Yu were aware of the marijuana

cultivation scheme occurring at Subject Property-1. Moreover, Kevin Yu, Shirley Yu, and Karl Yu

have no identifiable connection to Oregon other than Subject Property-1 and appear to reside in

California. I believe that Subject Property-1 was purchased by Kevin Yu and Shirley Yu for the

purposes of marijuana cultivation.

       37.     On November 13, 2018, I reviewed the historical power consumption for Subject

Property-2 and compared it to the purchase date. During a review of the power usage records, I

learned that from June 2017 to December 2017 the Subject Property-2 appeared to have a normal,

average monthly KWH consumption amount. As reflected above, the Subject Property-2 was

purchased on December 22, 2017. Starting in March 2018, less than three months after purchased by

Jianhua Liu and Baohong Deng, and up until the date of the search warrant execution on August 22,

2018, the Subject Property-2 had high power usage, consistent with marijuana cultivation. During

the court authorized search of the Subject Property-2 on August 22, 2018, one of the owners,

Baohong Deng, was residing at the Subject Property-2. After providing a Miranda warning, I

interviewed Baohong Deng. When asked about the marijuana plants, Baohong Deng initially stated

that she was growing the marijuana plants for a friend and that she just started. When pressed about

the validity of her story, Baohong Deng then stated that the marijuana plants were hers. Baohong

Deng stated that she was unemployed and was not getting paid by anybody to grow the marijuana

plants. I believe that Subject Property-2 was purchased by Jianhua Liu and Baohong Deng for the

purposes of marijuana cultivation.

       38.     Subject Property-3 and Subject Property-4 were purchased by James Wanxing Wu

prior to his encounter with police on July 14, 2014, when James Wanxing Wu was traveling from

Declaration of Clinton Lindsly                                   EXHIBIT A PAGE 17
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1      Filed 12/14/18    Page 18 of 23




Georgia to Oregon with a large sum of United States currency that he admitted was from the sale of

marijuana. I believe that James Wanxing Wu continues to use Subject Property-3 and Subject

Property-4 to cultivate marijuana to be sold in interstate commerce.

       39.    On November 13, 2018, I reviewed the historical power consumption for Subject

Property-5 and compared it to the purchase date. During a review of the power usage records, I

learned that from August 2017 to November 2017 the Subject Property-5 appeared to have a

normal, average monthly KWH consumption amount. As reflected above, the Subject Property-5

was purchased on November 22, 2017. Then, after the power subscriber at Subject Property-5

was changed to Hui Chang Guan, the owner of Subject Property-5, on November 22, 2017, and up

until the date of the search warrant execution on October 1, 2018, the Subject Property-5 had high

power usage, consistent with marijuana cultivation. Hui Chang Guan has no identifiable connection

to Oregon other than Subject Property-5. As such, I believe that Subject Property-5 was

purchased by Hui Chang Guan for the purposes of marijuana cultivation.

       40.    On November 13, 2018, I reviewed the historical power consumption for Subject

Property-6 and compared it to the purchase date. During a review of the power usage records, I

learned that prior to July 2018 the Subject Property-6 appeared to have a normal, average monthly

KWH consumption amount. As reflected above, the Subject Property-6 was purchased on July 3,

2018. Then, after the power subscriber at Subject Property-6 was changed to Chaojin Hu, the

owner of Subject Property-6, on July 3, 2018, and up until the date of the search warrant execution

on October 26, 2018, the Subject Property-6 had high power usage, consistent with marijuana

cultivation. Furthermore, Chaojin Hu was identified as renting a storage unit that was found to

contain marijuana cultivation equipment removed from Subject Property-1, Subject Property-2,



Declaration of Clinton Lindsly                                  EXHIBIT A PAGE 18
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1       Filed 12/14/18   Page 19 of 23




and Subject Property-5 on October 17, 2018. I believe that Subject Property-6 was purchased by

Chaojin Hu for the purposes of marijuana cultivation.

       41.    On November 13, 2018, I reviewed the historical power consumption for Subject

Property-7 and compared it to the purchase date. During a review of the power usage records, I

learned that from at least August 2017 to April 2018 the Subject Property-7 appeared to have a

normal, average monthly KWH consumption amount. As reflected above, the Subject Property-7

was purchased on December 5, 2017. Then, after the power subscriber at Subject Property-7 was

changed to Xuezhang Zhao on April 26, 2018, and up until the date of the search warrant execution

on November 13, 2018, the Subject Property-7 had high power usage, consistent with marijuana

cultivation. Furthermore, during the court authorized search of the Subject Property-8 on

November 13, 2018, the utility holder of Subject Property-7 and Subject Property-8, Xuezhang

Zhao, was found residing at Subject Property-8. After providing a Miranda warning, I interviewed

Xuezhang Zhao. When asked about the marijuana plants, Xuezhang Zhao stated that the marijuana

plants at Subject Property-7 and Subject Property-8 were his and that he rented Subject

Property-7 for $1,200 and Subject Property-8 for $1,800. Xuezhang Zhao stated that he thought

the owner of Subject Property-7 and Subject Property-8 resided in Canada and claimed that he

(the owner) had no knowledge of the marijuana cultivation scheme. When asked about who he paid

the rent to, Xuezhang Zhao stated that “Jingting Li” managed the property and that he would pay her

in cash at Subject Property-8. Xuezhang Zhao stated that he had a lease agreement for Subject

Property-7 and Subject Property-8 but “ripped it up” immediately after signing the document and

no longer had a copy. It should be noted that during the execution of the search warrant at Subject

Property-8, a white Toyota minivan bearing Oregon license plate #126HZH (“Toyota”) attempted

to pull into the driveway, saw the police presence, and then drove away. According to DMV

Declaration of Clinton Lindsly                                  EXHIBIT A PAGE 19
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
       Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 20 of 23




records, I learned that the Toyota was registered to Weibin Zhao and Jingting Li, who Xuezhang

Zhao claimed was the “property manager.” According to immigration records, I also learned that

Weibin Zhao was the son of Xuezhang Zhao. As such, I believe that the statements made by

Xuezhang Zhao regarding the property owner of Subject Property-7 and Subject Property-8

having no knowledge about the marijuana cultivation scheme were false and were made to protect

the owner. I believe that Subject Property-7 was purchased by Zichong Xie for the purposes of

marijuana cultivation.

       42.     On November 13, 2018, I reviewed the historical power consumption for Subject

Property-8 and compared it to the purchase date. During a review of the power usage records, I

learned that from at least August 2017 to January 2018 the Subject Property-8 appeared to have a

normal, average monthly KWH consumption amount. As reflected above, the Subject Property-8

was purchased on November 22, 2017. After the power subscriber at Subject Property-8 was

changed to Xuezhang Zhao on January 18, 2018, less than two months after being purchased, and up

until the date of the search warrant execution on November 13, 2018, the Subject Property-8 had

high power usage consistent with marijuana cultivation. I believe that Subject Property-8 was

purchased by Zi Jun Xie for the purposes of marijuana cultivation.

F.     Defendant Real Properties Not in Compliance with Oregon Law for Marijuana Cultivation

       43.     In Oregon and other states, marijuana production, cultivation, and distribution / sales

are legal under state law under certain conditions. As I indicated above in paragraph 13, individuals

involved in the illegal production and distribution of marijuana will often attempt to use their

registrations with the OMMP and/or OLCC programs as a cover for marijuana-related activity that is

illegal under both state and federal law. OSP Sergeant Tyler Bechtel contacted the OLCC and

OMMP to ascertain whether the Defendant Real Properties were registered within the state of

Declaration of Clinton Lindsly                                    EXHIBIT A PAGE 20
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:18-cv-02152-MA         Document 1-1         Filed 12/14/18   Page 21 of 23




Oregon for marijuana production and/or cultivation. I learned that only two out of the eight

Defendant Real Properties were registered in the state of Oregon to produce / cultivate marijuana.

However, the two registered properties, Subject Property-3 and Subject Property-4 were

registered as grow sites with OMMP for one patient, which allows the cultivation of a maximum of

six mature marijuana plants and 12 immature marijuana plants. As I indicated above in paragraph

27, I seized approximately 1,339 marijuana plants from Subject Property-3 and 225 marijuana

plants from Subject Property-4, far exceeding their allowance even under Oregon state law.

       44.     OSP Sergeant Tyler Bechtel also contacted OLCC and OMMP to ascertain whether

any of the owners / utility holders were registered within the state of Oregon for marijuana

production and/or cultivation. I learned the following:

                   a. Subject Property-1: utility holder Chaoqiang Huang was not registered with
                      OLCC / OMMP.

                   b. Subject Property-1: owners Kevin Yu and Shirley Yu were not registered
                      with OLCC / OMMP.

                   c. Subject Property-1: affiliate Karl Yu was not registered with OLCC /
                      OMMP.

                   d. Subject Property-2: utility holder Jianhua Liu was not registered with OLCC
                      / OMMP.
                   e. Subject Property-2: owners Baohong Deng and Jianhua Liu were not
                      registered with OLCC / OMMP.

                   f. Subject Property-3: utility holder Pham Doan was not registered with OLCC
                      / OMMP.

                   g. Subject Property-3: owner James Wanxing Wu was not registered with
                      OLCC / OMMP.

                   h. Subject Property-4: utility holder Louie Liu was registered with OLCC /
                      OMMP as a patient and grower for himself, which allows a maximum of six
                      mature marijuana plants and 12 immature marijuana plants.



Declaration of Clinton Lindsly                                    EXHIBIT A PAGE 21
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:18-cv-02152-MA          Document 1-1       Filed 12/14/18     Page 22 of 23




                   i. Subject Property-4: owner James Wanxing Wu was not registered with
                      OLCC / OMMP.

                   j. Subject Property-5: utility holder and owner Hui Chang Guan was not
                      registered with OLCC / OMMP.

                   k. Subject Property-6: utility holder and owner Chaojin Hu was not registered
                      with OLCC / OMMP.

                   l. Subject Property-7: utility holder Xuezhang Zhao was not registered with
                      OLCC / OMMP.

                   m. Subject Property-7: owner Zichong Xie was not registered with OLCC /
                      OMMP.

                   n. Subject Property-8: utility holder Xuezhang Zhao was not registered with
                      OLCC / OMMP.

                   o. Subject Property-8 owner Zi Jun Xie was not registered with OLCC /
                      OMMP.


                                             Conclusion

       45.     In conclusion, the evidence in this declaration provides probable cause to believe that

the Defendant Real Properties were used to illegally produce and distribute marijuana, in violation

Title 21, United States Code, Sections 841, 846, and 856. The Defendant Real Properties are

therefore subject to forfeiture pursuant to Title 21, United States Code, Section 881(a)(7).

///

///

///

///

///

///

///




Declaration of Clinton Lindsly                                    EXHIBIT A PAGE 22
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
         Case 3:18-cv-02152-MA        Document 1-1       Filed 12/14/18    Page 23 of 23




         46.    I have presented this declaration to Assistant United States Attorney Katherine C. de

Villiers, who has advised me that, in her opinion, the proposed complaint is supported by probable

cause.


I declare under penalty of perjury that the foregoing is true and correct pursuant to 28 U.S.C. §1746.


         Executed this 14th day of December 2018.




                                           s/ Clinton Lindsly
                                                      CLINTON LINDSLY
                                                      Special Agent
                                                      Homeland Security Investigations




Declaration of Clinton Lindsly                                    EXHIBIT A PAGE 23
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
                                 Case 3:18-cv-02152-MA                                   Document 1-2                   Filed 12/14/18                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      Eight (8) Real Properties, Located in Portland and Gresham,
                                                                                                               Oregon, in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Katherine C. de Villiers- United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(7) / 21:841, 846 and 856
VI. CAUSE OF ACTION Brief description of cause:
                      properties used or intended to be used to facilitate the manufacture of an illegal substance (marijuana)
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION     DEMAND $                     CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                              JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                   DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 12/14/2018                                                              s/ Katie de Villiers
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
